OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SEÑOR DEL TORO
Un examen cuidadoso de los hechos y la ley, me lleva a la conclusión de que no sólo corresponde al Gobernador el nom-bramiento de los auditores en los municipios de primera clase, si que también el de los secretarios auditores en los de se-gunda y tercera.
La sección 28 de la Ley No. 98 de 1931 que se transcribe en la opinión de la mayoría, no sólo especifica cuáles son los funcionarios administrativos, si que autoriza a los munici-pios para consolidar sus cargos con excepción de los de te-sorero y auditor y ella misma puso en práctica la medida— tendente a la economía en la administración — al ordenar que los de secretario y auditor en los municipios de segunda y tercera clase fueran desempeñados por una sola persona. Aun más, la propia sección establece que el Alcalde tendrá la facultad de nombrar los respectivos funcionarios del mu-*697nicipio, “excepto el auditor municipal que será nombrado se-gún se dispone más adelante”, esto es, por el Gobernador.
La reforma introducida por la Legislatura fné la de poner en manos de un poder extraño el nombramiento del auditor. Esto es evidente a mi juicio, y resolver lo contrario me pa-rece que es ir contra el espíritu de la ley.
Creo que no puede sostenerse que no baya auditores en los municipios de segunda y tercera clase. Los bay, como hay también secretarios. Lo que sucede es que una sola persona desempeña por ministerio de la ley ambos cargos. ¿Quién nombra esa persona? A mi juicio debe nombrarla el Gobernador para que la intención del Legislador se realice, ya que esa intención dejó una huella tan vigorosa en la ley que no obstante no especificarse como debió haberse especi-ficado para evitar cualquier duda que el Gobernador nom-braría al Auditor y al Secretario Auditor, es siempre predo-minante. Una interpretación contraria no sólo deja sin efecto la reforma en los municipios de segunda y tercera clase, sino que pone a merced de los municipios de primera el que se deje en ellos sin efecto. Bastaría que dichos mu-nicipios consolidaran los cargos de secretario y auditor para que surgiera un cargo nuevo cuyo nombramiento correspon-dería al Alcalde y no al Gobernador.
A mi modo de ver se trata de la omisión de algo que puede y debe suplirse penetrando en el espíritu de la ley y apli-cando si fuere necesario por analogía las disposiciones del Código Político sobre la materia.